United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-659
Issued: July 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2014 appellant filed a timely appeal from a January 10, 2014 Office of
Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish bilateral hearing loss
in the performance of duty, causally related to factors of his federal employment.
On appeal, appellant contends that OWCP’s decision is improper on the basis that his
hearing got worse from 1968 to 2004 while working on the floor, outside, in warehouses and
shop buildings where he was constantly exposed to loud noise.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. In a decision dated August 21, 2013, the
Board set aside OWCP’s February 1, 2013 decision, and remanded the case for further
development of the medical evidence and to obtain a more current second opinion examination
of appellant’s hearing loss to determine whether he developed bilateral hearing loss in the
performance of duty, causally related to factors of his federal employment.2 The facts of the
case, as set forth in the prior decision, are incorporated by reference.
OWCP referred appellant to Dr. David Whitt, a Board-certified otolaryngologist, for a
second opinion evaluation. In his December 9, 2013 report, Dr. Whitt reviewed a statement of
accepted facts, appellant’s medical records and history and conducted a physical examination.
He diagnosed bilateral high frequency sensorineural hearing loss and tinnitus. A December 9,
2013 audiogram performed on his behalf showed the following decibel losses at frequencies of
500, 1,000, 2,000 and 3,000 hertz (Hz): 25, 25, 55 and 85 for the right ear and 40, 25, 50 and 90
for the left ear.3 Dr. Whitt reported appellant’s percent of hearing loss according to the formula
derived by the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (A.M.A., Guides), as 34 percent monaural hearing loss in the right ear, 39 percent
monaural hearing loss in the left ear and 35 percent hearing loss binaurally. He added 5 percent
for tinnitus, equaling 40 percent bilateral hearing loss. Dr. Whitt noted that appellant had a long
history of hearing loss since 1969. He indicated that appellant’s hearing loss had worsened over
the years and opined that it “was not due to additional noise exposure” encountered during his
federal employment. Dr. Whitt attributed the hearing loss “to age not additional noise
exposure.” (Emphasis in the original.) He determined that the date of maximum medical
improvement was December 1, 2013 and recommended hearing aids.
On January 9, 2014 Dr. Ronald Blum, an OWCP medical adviser, reviewed Dr. Whitt’s
report and audiometric test of December 9, 2013. He concurred with Dr. Whitt’s findings and
calculations under the sixth edition of the A.M.A., Guides and concluded that appellant had a 40
percent bilateral hearing loss. Dr. Blum found that workplace noise exposure was “not deemed
sufficient to implicate it as a contributing factor to [appellant’s] hearing loss.” He further opined
that hearing aids should not be authorized as appellant’s hearing loss was not employment
related. Dr. Blum determined that the date of maximum medical improvement was
December 9, 2013.
By decision dated January 10, 2014, OWCP denied the claim on the basis that the
evidence of record failed to establish causal relationship between appellant’s hearing loss and
factors of his federal employment.

2

Docket No. 13-862 (issued August 21, 2013). On July 25, 2002 appellant, then a 53-year-old quality assurance
specialist, filed an occupational disease claim (Form CA-2) alleging that he sustained bilateral hearing loss due to
exposure to electrical and air equipment during the course of his federal employment.
3

The audiological equipment was last calibrated on December 19, 2012.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury5 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.8
ANALYSIS
It is not disputed that appellant was exposed to employment-related noise during the
course of his federal employment. The Board finds, however, that the medical evidence does not
establish that his hearing loss is causally related to accepted employment-related noise exposure.
The Board finds that OWCP properly referred appellant to Dr. Whitt for a second opinion
evaluation who reviewed a statement of accepted facts, appellant’s medical records and history
and conducted a physical examination. Dr. Whitt indicated that appellant had a long history of
hearing loss since 1969. He also indicated that appellant’s hearing loss had worsened over the
years, however, he concluded that it “was not due to additional noise exposure” encountered
during his federal employment and attributed it “to age.”

4

5 U.S.C. § 8101 et seq.

5

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
6

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

7

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

See I.J., 59 ECAB 408 (2008). See also Victor J. Woodhams, 41 ECAB 345 (1989).

3

On January 9, 2014 Dr. Blum, an OWCP medical adviser, reviewed Dr. Whitt’s report
and audiometric test of December 9, 2013 and concurred with his findings and calculations under
the sixth edition of the A.M.A., Guides. He found that workplace noise exposure was “not
deemed sufficient to implicate it as a contributing factor to [appellant’s] hearing loss.” Dr. Blum
further opined that hearing aids should not be authorized as appellant’s hearing loss was not
employment related.
The reports from Drs. Whitt and Blum represent the weight of the medical evidence and
establish that appellant did not sustain hearing loss due to exposure to noise in the workplace.9
There is no other medical evidence in the record to support that appellant’s hearing loss is
employment related. Appellant has not submitted any medical evidence supporting that his
hearing loss was caused or aggravated by his workplace noise exposure.10 Thus, the Board finds
that the medical evidence does not support that appellant has any hearing loss causally related to
the accepted employment-related noise exposure.11
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.12 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence. As
appellant has not submitted any medical evidence to support his allegation that he sustained an
injury causally related to the indicated employment factors, he failed to meet his burden of proof
to establish a claim.
On appeal, appellant contends that OWCP’s decision is improper on the basis that his
hearing got worse from 1968 to 2004 while working on the floor, outside, in warehouses and
shop buildings where he was constantly exposed to loud noise. Based on the findings and
reasons stated above, the Board finds that appellant’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
developed bilateral hearing loss in the performance of duty, causally related to factors of his
federal employment.

9

See R.J., Docket No. 11-1644 (issued February 14, 2012); J.L., Docket No. 07-1740 (issued
December 20, 2007).
10

See C.C., Docket No. 13-2162 (issued February 25, 2014).

11

See R.B., Docket No. 13-1858 (issued January 23, 2014).

12

See Anna C. Leanza, 48 ECAB 115 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the January 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

